EXHIBIT 10.17

MANAGEMENT AGREEMENT
 
AGREEMENT made as of the 31st day of May, 2011 among CERES MANAGED FUTURES LLC,
a Delaware limited liability company (“CMF” or the “General Partner”), EMERGING
CTA PORTFOLIO L.P., a New York limited partnership (the “Partnership”) and
WILLOWBRIDGE ASSOCIATES INC., a Delaware corporation (the “Advisor”).
 
W I T N E S S E T H :
 
WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving substantial capital
appreciation; and
 
WHEREAS, the Amended and Restated Limited Partnership Agreement dated as of
October 20, 2010 (the “Partnership Agreement”), permits CMF to delegate to one
or more commodity trading advisors CMF’s authority to make trading decisions for
the Partnership, which advisors may or may not have any prior experience
managing client funds; and
 
WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of the National
Futures Association (“NFA”); and
 
WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of the NFA; and
 
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity trading activities during the term of this
Agreement;
 
NOW, THEREFORE, the parties agree as follows:
 
1. DUTIES OF THE ADVISOR.  (a) For the period and on the terms and conditions of
this Agreement, the Advisor shall have sole authority and responsibility, as one
of the Partnership’s agents and attorneys-in-fact, for directing the investment
and reinvestment of the assets and funds of the Partnership allocated to it by
the General Partner in commodity interests, including commodity futures
contracts, options, forward contracts, swaps and other derivative
instruments.  All such trading on behalf of the Partnership shall be in
accordance with the trading policies set forth in the Partnership’s Private
Placement Memorandum dated October 2010, as supplemented (the “Memorandum”), as
such trading policies may be changed from time to time upon receipt by the
Advisor of prior written notice of such change, and pursuant to the trading
strategy selected by CMF to be utilized by the Advisor in managing the
Partnership’s assets.  CMF has initially selected the Advisor’s wPraxis Futures
Trading Approach (the “wPraxis Program”) and MStrategy Trading Approach (the
“MStrat Program” and together with the wPraxis Program, the “Programs”) to
manage the Partnership’s assets allocated to it.  Any open positions or other
investments at the time of receipt of such notice of a change in trading policy
shall not be deemed to violate the changed policy and shall be closed or sold in
the ordinary course of trading.  The Advisor may not deviate from the trading
policies set forth in the Memorandum without the prior written consent of the
Partnership given by CMF.  The Advisor makes no representation or warranty that
the trading to be directed by it for the Partnership will be profitable or will
not incur losses.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) CMF acknowledges receipt of the Advisor’s Disclosure Document dated August
23, 2010 as filed with the NFA (the “Disclosure Document”).  All trades made by
the Advisor for the account of the Partnership shall be made through such
commodity broker or brokers as CMF shall direct, and the Advisor shall have no
authority or responsibility for selecting or supervising any such broker in
connection with the execution, clearance or confirmation of transactions for the
Partnership or for the negotiation of brokerage rates charged
therefore.  However, the Advisor, with the prior written permission (by
original, fax copy or email copy) of CMF, may direct all trades in commodity
futures and options to a futures commission merchant or independent floor broker
it chooses for execution with instructions to give-up the trades to the broker
designated by CMF, provided that the futures commission merchant or independent
floor broker and any give-up or floor brokerage fees are approved in advance by
CMF.  All give-up or similar fees relating to the foregoing shall be paid by the
Partnership after all parties have executed the relevant give-up agreements (by
original, fax copy or email copy) and the Advisor shall have no responsibility
for such payment.  CMF will cause the Partnership’s commodity brokers to provide
the Advisor with copies of all confirmation, purchase and sale, monthly and
similar statements at the time such statements are available to CMF.
 
(c) The initial allocation of the Partnership’s assets to the Advisor will be
made to the Advisor’s Programs, as described in the attached Appendix A.  In the
event the Advisor wishes to use a trading system or methodology other than or in
addition to the Programs in connection with its trading for the Partnership,
either in whole or in part, it may not do so unless the Advisor gives CMF prior
written notice of its intention to utilize such different trading system or
methodology and CMF consents thereto in writing.  In addition, the Advisor will
provide five days’ prior written notice to CMF of any change in the trading
system or methodology to be utilized for the Partnership which the Advisor deems
material.  If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the prior written
consent of CMF.  In addition, the Advisor will notify CMF of any changes to the
trading system or methodology that would require a change in the description of
the trading strategy or methods described in the Disclosure Document to be
materially inaccurate.  Non-material changes in the trading systems utilized on
behalf of the Partnership may be instituted without prior written
approval.  Further, the Advisor will provide the Partnership with a current list
of all commodity interests to be traded for the Partnership’s account and the
Advisor will not trade any additional commodity interests for such account
without providing notice thereof to CMF and receiving CMF’s written
approval.  The Advisor also agrees to provide CMF, on a monthly basis, with a
written report of the assets under the Advisor’s management together with all
other matters deemed by the Advisor to be material changes to its business not
previously reported to CMF.  The Advisor further agrees that it will convert
foreign currency balances (not required to margin positions denominated in a
foreign currency) to U.S. dollars no less frequently than monthly.  U.S. dollar
equivalents in individual foreign currencies of more than $100,000 will be
converted to U.S. dollars within one business day after such funds are no longer
needed to margin foreign positions.  The parties acknowledge that if Net Assets
(as defined in Section 3(b) hereof) of the Partnership under the Advisor’s
management fall below $750,000 the Advisor may not be able to trade the Programs
in full.
 
 
- 2 -
 

--------------------------------------------------------------------------------

 
 
(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), shareholders, directors, officers and employees,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers or other information deemed by the Advisor to be proprietary and
confidential) and otherwise as are required in the reasonable judgment of CMF to
be made in any filings required by federal or state law or NFA rule or
order.  Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor
shall not be required to disclose the actual trading results of proprietary
accounts of the Advisor or its principals unless CMF reasonably determines that
such disclosure is required in order to fulfill its fiduciary obligations to the
Partnership or the reporting, filing or other obligations imposed on it by
federal or state law or NFA rule or order.  The Partnership and CMF acknowledge
that the trading advice to be provided by the Advisor is a property right
belonging to the Advisor and that they will keep all such advice
confidential.  Neither CMF nor the Partnership shall distribute, except to
officers, directors, employees, partners or affiliates of CMF or the
Partnership, any description of the Advisor, its principals, or its or their
trading performance without the prior written consent of the Advisor, which
consent shall not be unreasonably withheld.
 
(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets as it shall determine in its
absolute discretion.  The designation of other trading advisors and the
apportionment or reapportionment of Net Assets to any such trading advisors
pursuant to this Section 1 shall neither terminate this Agreement nor modify in
any regard the respective rights and obligations of the parties hereunder.
 
(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a month.  The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF’s
sole discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor.  CMF will use its best efforts to give two days’ prior notice to the
Advisor of any reallocations or liquidations.
 
(g) The Advisor will not be liable for trading losses in the Partnership’s
account including losses caused by errors; provided, however, that (i) the
Advisor will be liable to the Partnership with respect to losses incurred due to
errors committed or caused by it or any of its principals or employees in
communicating improper trading instructions or orders to any broker on behalf of
the Partnership and (ii) the Advisor will be liable to the Partnership with
respect to losses incurred due to errors committed or caused by any executing
broker (other than any CMF affiliate) selected by the Advisor, it being
understood that CMF, with the assistance of the Advisor, will first attempt to
recover such losses from the executing broker.
 
 
- 3 -
 

--------------------------------------------------------------------------------

 
 
2. INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, the General Partner, any trading advisor or any
limited partners for any acts or omissions of any other trading advisor to the
Partnership.
 
3. COMPENSATION.  (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable quarterly
equal to 20% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership and (ii) a monthly fee for professional
management services equal to 1% per year of the month-end Net Assets of the
Partnership allocated to the Advisor (computed monthly by multiplying the
adjusted net assets of the Fund allocated to the Advisor as of the last business
day of each month by 1% and dividing the result thereof by 12).
 
(b) “Net Assets” shall have the meaning set forth in Section 7(d)(1) of the
Partnership Agreement and without regard to further amendments thereto, provided
that in determining the Net Assets of the Partnership on any date, no adjustment
shall be made to reflect any distributions, redemptions or incentive fees
payable as of the date of such determination.
 
(c) “New Trading Profits” shall mean the excess, if any, of Net Assets managed
by the Advisor at the end of the quarter over Net Assets managed by the Advisor
at the end of the highest previous quarter or Net Assets allocated to the
Advisor at the date trading commences, whichever is higher, and as further
adjusted to eliminate the effect on Net Assets resulting from new capital
contributions, redemptions, reallocations or capital distributions, if any, made
during the fiscal quarter decreased by interest or other income, not directly
related to trading activity, earned on the Partnership’s assets during the
fiscal quarter, whether the assets are held separately or in margin
accounts.  Ongoing expenses shall be attributed to the Advisor based on the
Advisor’s proportionate share of Net Assets.  Ongoing expenses will not include
expenses of litigation not involving the activities of the Advisor on behalf of
the Partnership.  Interest income earned, if any, will not be taken into account
in computing New Trading Profits earned by the Advisor.  If Net Assets allocated
to the Advisor are reduced due to redemptions, distributions or reallocations
(net of additions), there will be a corresponding proportional reduction in the
related loss carryforward amount that must be recouped before the Advisor is
eligible to receive another incentive fee.
 
(d) Quarterly incentive fees and monthly management fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable.  In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or a calendar month, as the case may
be, the quarterly incentive fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
management fee shall be prorated to the effective date of termination.  If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly management fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.  No incentive fee
shall be paid to the Advisor until the end of the first calendar quarter of the
Advisor’s trading for the Partnership, which incentive fee shall be based on New
Trading Profits, if any, earned from the commencement of trading by the Advisor
on behalf of the Partnership through the end of the first calendar quarter of
such trading.
 
 
- 4 -
 

--------------------------------------------------------------------------------

 
 
(e) The provisions of this Section 3 shall survive the termination of this
Agreement.
 
4. RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a) Except as otherwise provided
herein, the services provided by the Advisor hereunder are not to be deemed
exclusive.  CMF on its own behalf and on behalf of the Partnership acknowledges
that, subject to the terms of this Agreement, the Advisor and its officers,
directors, employees and shareholder(s), may render advisory, consulting and
management services to other clients and accounts.  The Advisor and its
officers, directors, employees and shareholder(s) shall be free to trade for
their own accounts and to advise other investors and manage other commodity
accounts during the term of this Agreement and to use the same information,
computer programs and trading strategies, programs or formulas which they
obtain, produce or utilize in the performance of services to CMF for the
Partnership.  However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies and will not affect the capacity of the
Advisor to continue to render services to CMF for the Partnership of the quality
and nature contemplated by this Agreement.
 
(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit.  The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other
accounts.  The Advisor further represents, warrants and agrees that under no
circumstances will it knowingly or deliberately use trading programs, strategies
or methods for the Partnership that are inferior to strategies or methods
employed for any other client or account whose assets are traded pursuant to the
Programs and that it will not knowingly or deliberately favor any client or
account managed by it over any other client or account whose assets are traded
pursuant to the Programs in any manner, it being acknowledged, however, that
different trading programs, strategies or methods may be utilized for differing
sizes of accounts, accounts traded with different degrees of leverage accounts
with different trading policies, accounts experiencing differing inflows or
outflows of equity, accounts that commence trading at different times, accounts
that have different portfolios or different fiscal years, accounts utilizing
different executing brokers and accounts with other differences, and that such
differences may cause divergent trading results.
 
 
- 5 -
 

--------------------------------------------------------------------------------

 
 
(c) It is acknowledged that the Advisor and/or its officers, employees,
directors and shareholder(s) presently act, and it is agreed that they may
continue to act, as advisor for other accounts managed by them, and may continue
to receive compensation with respect to services for such accounts in amounts
which may be more or less than the amounts received from the Partnership.
 
(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals, if any,
as shall be reasonably requested by CMF, provided that nothing contained herein
shall be deemed to require the Advisor to disclose the names of other customers
or information that the Advisor deems to be proprietary or confidential.  The
Advisor presently believes and represents that existing speculative position
limits will not materially adversely affect its ability to manage the
Partnership’s account given the potential size of the Partnership’s account and
the Advisor’s and its principals’ current accounts and all proposed accounts for
which they have contracted to act as trading advisor.
 
5. TERM.  (a) This Agreement shall continue in effect until June 30, 2012.  CMF
may, in its sole discretion, renew this Agreement for additional one-year
periods upon notice to the Advisor not less than 30 days prior to the expiration
of the previous period.  After June 30, 2012, CMF may terminate this Agreement
at any month-end upon 30 days’ notice to the Advisor.  At any time during the
term of this Agreement, CMF may elect to immediately terminate this Agreement
upon 5 days’ notice to the Advisor if (i) the Net Asset Value per Unit shall
decline as of the close of business on any day to $400 or less; (ii) the Net
Assets allocated to the Advisor (adjusted for redemptions, distributions,
withdrawals or reallocations, if any) decline by 20% or more as of the end of a
trading day from such Net Assets’ previous highest value; (iii) limited partners
owning at least 50% of the outstanding units of the Partnership shall vote to
require CMF to terminate this Agreement; (iv) the Advisor fails to comply with
the terms of this Agreement; (v) CMF, in good faith, reasonably determines that
the performance of the Advisor has been such that CMF’s fiduciary duties to the
Partnership require CMF to terminate this Agreement; (vi) CMF reasonably
believes that the application of speculative position limits will substantially
affect the performance of the Partnership; or (vii) the Advisor fails to conform
to the trading policies set forth in the Memorandum as they may be changed and
notified to the Advisor from time to time.  At any time during the term of this
Agreement, CMF may elect immediately to terminate this Agreement if (i) the
Advisor merges, consolidates with another entity, sells a substantial portion of
its assets, or becomes bankrupt or insolvent, (ii) Philip Yang and Frank
Marrapodi both die, become incapacitated, leave the employ of the Advisor, cease
to control the Advisor or are otherwise not managing the trading programs or
systems of the Advisor, (iii) the Advisor’s registration as a commodity trading
advisor with the CFTC or its membership in the NFA or any other regulatory
authority, is terminated or suspended; or (iv) CMF reasonably believes that the
Advisor has or may contribute to any material operational, business, or
reputational risk to CMF or CMF’s affiliates.  This Agreement will immediately
terminate upon dissolution of the Partnership or upon cessation of trading prior
to dissolution.
 
(b) The Advisor may terminate this Agreement by giving not less than 30 days’
notice to CMF (i) in the event that the trading policies of the Partnership as
set forth in the Memorandum are changed in such manner that the Advisor
reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2012; or (iii) in the event that the General
Partner or Partnership fails to comply with the terms of this Agreement.  The
Advisor may immediately terminate this Agreement if (i) Net Assets of the
Company under the Advisor’s management falls below $750,000; or (ii) CMF’s
registration as a commodity pool operator or its membership in the NFA is
terminated or suspended.
 
 
- 6 -
 

--------------------------------------------------------------------------------

 
 
(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
 
6. INDEMNIFICATION.  (a)(i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subsection (a)(iii) of this
Section 6, indemnify and hold harmless the Advisor against any loss, liability,
damage, fine, penalty, obligation, cost, expense (including, without limitation,
attorneys’ and accountants’ fees, collection fees, court costs and other legal
expenses), judgments and awards and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding if
the Advisor acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Partnership, and provided that its
conduct did not constitute negligence, bad faith, intentional misconduct, or a
breach of its fiduciary obligations to the Partnership as a commodity trading
advisor, unless and only to the extent that the court or administrative forum in
which such action or suit was brought shall determine upon application that,
despite the adjudication of liability but in view of all circumstances of the
case, the Advisor is fairly and reasonably entitled to indemnity for such
expenses which such court or administrative forum shall deem proper; and further
provided that no indemnification shall be available from the Partnership if such
indemnification is prohibited by Section 16 of the Partnership Agreement.  The
termination of any action, suit or proceeding by judgment, order or settlement
shall not, of itself, create a presumption that the Advisor did not act in good
faith and in a manner reasonably believed to be in or not opposed to the best
interests of the Partnership.
 
(ii) Without limiting subsection (i) above, to the extent that the Advisor has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.
 
(iii) Any indemnification under subsection (i) above, unless ordered by a court,
arbitrator or administrative forum, shall be made by CMF only as authorized in
the specific case and only upon a determination by independent legal counsel in
a written opinion that such indemnification is proper in the circumstances
because the Advisor has met the applicable standard of conduct set forth in
subsection (i) above.  Such independent legal counsel shall be selected by CMF
in a timely manner, subject to the Advisor’s approval, which approval shall not
be unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
 
 
- 7 -
 

--------------------------------------------------------------------------------

 
 
(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) incurred in connection therewith.
 
(v) As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its principals, officers, directors, stockholders and employees and the term
“CMF” shall include the Partnership.
 
(b) (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, fine,
penalty, obligation, cost or expense (including, without limitation, attorneys’
and accountants’ fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement reasonably incurred by them
(A) as a result of the breach of any representations and warranties or covenants
made by the Advisor in this Agreement, or (B) as a result of any act or omission
of the Advisor relating to the Partnership if (i) there has been a final
judicial or regulatory determination, a written opinion of an arbitrator
pursuant to Section 14 hereof, to the effect that such acts or omissions
violated the terms of this Agreement in any material respect or involved
negligence, bad faith or intentional misconduct on the part of the Advisor
(except as otherwise provided in Section 1(g)), or (ii) there has been a
settlement of any action or proceeding with the Advisor’s prior written consent.
 
(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, shareholder(s)
or employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, fine, penalty obligation, cost
or expense (including, without limitation, attorneys’ and accountants’ fees,
collection fees, court costs and other legal expenses), judgments, awards and
amounts including amounts paid in settlement incurred in connection therewith.
 
(iii)           Neither Philip Yang nor Frank Marrapodi shall have any liability
to the Partnership or CMF or any of their respective officers, directors,
employees, partners or affiliates under this Agreement or in connection with the
transactions contemplated by this Agreement except in the case of his own fraud
or willful misconduct.
 
(iv)           Any indemnification under subsection (b)(i) above, unless ordered
by a court, arbitrator or administrative forum, shall be made by the Advisor
only as authorized in the specific case and only upon a determination by
independent legal counsel in a written opinion that such indemnification is
proper in the circumstances.  Such independent legal counsel shall be selected
by the Advisor in a timely manner, subject to CMF’s approval, which approval
shall not be unreasonably withheld.  CMF will be deemed to have approved the
Advisor’s selection unless CMF notifies the Advisor in writing, received by the
Advisor within five days of the Advisor’s facsimile to CMF of the notice of the
Advisor’s selection, that CMF does not approve the selection.
 
 
- 8 -
 

--------------------------------------------------------------------------------

 
 
(c) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the loss, liability, damage, cost or expense incurred in such action, suit or
proceeding which relates to the matters for which indemnification can be made.
 
(d) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld, of the party obligated to
indemnify such party.
 
(e) The provisions of this Section 6 shall survive the termination of this
Agreement.
 
7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
 
(a) The Advisor represents and warrants that:
 
(i) All references to the Advisor and its principals in the Disclosure Document,
and the description of the Programs provided in Appendix A, are complete and
accurate in all material respects and as to them the Disclosure Document does
not contain any untrue statement of a material fact or omit to state a material
fact which is necessary to make the statements therein not misleading.  All
references to the Advisor and its principals, if any, in the Memorandum or a
supplement thereto will, after review and approval of such references by the
Advisor prior to the use of such Memorandum in connection with the offering of
the Partnership’s units, be accurate in all material respects, except that with
respect to pro forma or hypothetical performance information in such Memorandum,
if any, this representation and warranty extends only to any underlying data
made available by the Advisor for the preparation thereof and not to any
hypothetical or pro forma adjustments, it being understood that CMF does not
currently intend to include any identifying information about the Advisor in the
Memorandum.
 
(ii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of the NFA,
and is in compliance with such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and agrees
to maintain and renew such registrations and licenses during the term of this
Agreement.
 
(iii) The Advisor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has full corporate power
and authority to enter into this Agreement and to provide the services required
of it hereunder.
 
 
- 9 -
 

--------------------------------------------------------------------------------

 
 
(iv) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
 
(v) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.
 
(vi) At any time during the term of this Agreement that a prospectus relating to
the Partnership units is required to be delivered in connection with the offer
and sale thereof, the Advisor agrees upon the request of CMF to provide the
Partnership with such information as shall be necessary so that, as to the
Advisor and its principals, such prospectus is accurate.
 
(b) CMF represents and warrants for itself and the Partnership that:
 
(i) The Memorandum (as from time to time amended or supplemented, which
amendment or supplement shall be approved by the Advisor as to descriptions, if
any, of itself and its actual performance) does not contain any untrue statement
of a material fact or omit to state a material fact which is necessary to make
the statements therein not misleading, except that the foregoing representation
does not apply to any statement or omission concerning the Advisor, if any, in
the Memorandum, made in reliance upon, and in conformity with, information
furnished to CMF by or on behalf of the Advisor expressly for use in the
Memorandum (it being understood that any hypothetical and pro forma adjustments
will not be furnished by the Advisor).
 
(ii) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.
 
(iii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.
 
(iv) This Agreement has been duly and validly authorized, executed and delivered
on CMF’s and the Partnership’s behalf and is a valid and binding agreement of
CMF and the Partnership enforceable in accordance with its terms.
 
(v) CMF will not, by acting as general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
 
(vi) CMF is registered as a commodity pool operator and is a member of the NFA,
and is in compliance with such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and agrees
to maintain and renew such registrations and licenses during the term of this
Agreement.
 
 
- 10 -
 

--------------------------------------------------------------------------------

 
 
(vii) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
 
(viii) The Partnership is a qualified eligible person under CFTC Rule 4.7 and
consents to the Advisor treating it as such.
 
8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
 
(a) The Advisor agrees as follows:
 
(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC and/or the commodity exchange on which any particular transaction is
executed.
 
(ii) The Advisor will promptly notify CMF of the commencement of any material
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, directors, employees, agents or representatives;
regardless of whether such investigation, suit, action or proceeding also
involves CMF.  The Advisor will provide CMF with copies of any correspondence
(including, but not limited to, any notice or correspondence regarding the
violation, or potential violation, of position limits) from or to the CFTC, NFA
or any commodity exchange in connection with an investigation or audit of the
Advisor’s business activities (excluding routine NFA audits).
 
(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, the broker and CMF and
the Partnership’s brokers of (A) any error committed by the Advisor or its
principals or employees; (B) any trade which the Advisor believes was not
executed in accordance with its instructions; and (C) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
 
(iv) The Advisor will maintain a net worth of not less than $250,000 during the
term of this Agreement.
 
(v)           The Advisor intends to use its best efforts to close out all
futures positions prior to any applicable delivery period, and will use its best
efforts to avoid causing the Partnership to take delivery of any commodity.
 
(b) CMF agrees for itself and the Partnership that:
 
(i) CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA and/or the commodity exchange on which
any particular transaction is executed.
 
 
- 11 -
 

--------------------------------------------------------------------------------

 
 
(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.
 
(iii)           CMF will be responsible for compliance with the USA Patriot
Act  and related anti-money-laundering regulations with respect to the
Partnership and its limited partners.
 
9. COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.
 
10. ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties.
 
11. AMENDMENT.  This Agreement may not be amended except by the written consent
of the parties.
 
12. NOTICES.  All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic mail (or email) copy or in writing and delivered
personally, by facsimile or by registered or certified mail or expedited
courier, return receipt requested, postage prepaid, to the addresses below or to
such other addresses as may be designated by the party entitled to receive the
same by notice similarly given:
 
If to CMF or to the Partnership:
 
Ceres Managed Futures LLC
522 Fifth Avenue, 14th Floor
New York, New York  10036
Attention:  Jennifer Magro
Email:  Jennifer.magro@morganstanleysmithbarney.com
 
If to the Advisor:
 
Willowbridge Associates Inc.
101 Morgan Lane, Suite 180
Plainsboro, New Jersey  08536
Attention:  Richard G. Faux
Email:  rfaux@willowbridge.com; jkioko@willowbridge.com
 
with a copy to:
 
Ropes & Gray LLP
111 South Wacker Drive, 46th Floor
Chicago, Illinois  60606
Attention:  Deborah A. Monson
Email:  deborah.monson@ropesgray.com
 
 
- 12 -
 

--------------------------------------------------------------------------------

 
 
13. GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law.
 
14. ARBITRATION.  The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of the NFA or, if
the NFA shall refuse jurisdiction, then in accordance with the rules, then in
effect, of the American Arbitration Association; provided, however, that the
power of the arbitrator shall be limited to interpreting this Agreement as
written and the arbitrator shall state in writing his reasons for his award, and
further provided, that any such arbitration shall occur within the Borough of
Manhattan in New York City.  Judgment upon any award made by the arbitrator may
be entered in any court of competent jurisdiction.
 
15. CONFIDENTIALITY.  Nothing in this Agreement shall require the Advisor to
disclose the details of its trading system, methods, models, strategies and
formulas.  CMF and the Partnership acknowledge that the trading systems,
methods, models, strategies and formulas of the Advisor are the sole and
exclusive property of the Advisor; CMF and the Partnership further agree that it
will keep confidential and will not disseminate information regarding such
systems, methods, models, strategies and formulas to any person.  CMF and the
Partnership will use any such information solely to evaluate and monitor the
Advisor’s services described herein and not for any other purpose.
 
16. NO THIRD PARTY BENEFICIARIES.  There are no third  party beneficiaries to
this Agreement, except that certain persons not parties to this Agreement have
rights under Section 6 hereof.
 
17.  COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, including via facsimile, each of which is an original and all of
which when taken together evidence the same agreement.
 


 
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]
 


 

- 13 -
 

--------------------------------------------------------------------------------

 

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS ACCOUNT DOCUMENT IS
NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION.  THE COMMODITY
FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A
TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY TRADING ADVISOR
DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES TRADING COMMISSION HAS NOT
REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS ACCOUNT DOCUMENT.
 
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
CERES MANAGED FUTURES LLC
 
 
By
/s/ Walter Davis                                
Walter Davis
President and Director

 


 
EMERGING CTA PORTFOLIO L. P.
 
By:  Ceres Managed Futures LLC
        (General Partner)
 
 
By
/s/ Walter Davis                               
Walter Davis
President and Director

 


 
WILLOWBRIDGE ASSOCIATES INC.
 
 
    By
/s/ Steven R. Crane                        
Steven R. Crane
Senior Vice President

 


 
- 14 -
 

--------------------------------------------------------------------------------

 


 
APPENDIX A
 
The MStrategy Trading Approach
 
The MStrategy Trading Approach is a discretionary trading approach through which
Willowbridge Trading Principal and Chief Risk Officer, Michael Gan, uses
extensive technical analysis and quantitative methodologies as the foundation
for trading decisions.  MStrategy trades a diversified portfolio of
exchange-traded futures contracts and options on futures including commodities,
currencies, fixed income and equity indices.  There is a special focus on
short-term movements, especially with regard to equity indices trading.  The
approach combines Mr. Gan’s extensive knowledge of traditional technical
analysis, analogues and divergences with fundamental analysis and anecdotal
information to form a unique discretionary trading style.
 
The wPraxis Futures Trading Approach
 
The wPraxis Futures Trading Approach’s primary investment objective is to
achieve capital appreciation from trading.  Willowbridge will utilize a fully
discretionary trading strategy to build a portfolio consisting of futures on
currency, fixed income, stock indices and commodities pursuant to its wPraxis
approach.  The approach may trade commodities, futures, forwards, options, spot
contracts in the commodities, currencies, and fixed income markets, and, in the
future, it may trade swaps.
 
Trading decisions are made jointly by Philip Yang and by Frank Marrapodi, a
trader for Willowbridge.  Both Mr. Yang and Mr. Marrapodi must agree on each
position taken in the program.  They utilize their experience in the markets and
their analysis of fundamental and technical information to formulate reward to
risk expectations about a broad number of liquid markets.  All positions are
closely monitored to evaluate risk parameter status.  As markets move, positions
are refined and expectations updated in response to current market conditions.
 
- 15 -
